Citation Nr: 0710965	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had several periods of active duty training 
(ACDUTRA), including a period from July 1988 to October 1988 
and from July 1991 to August 1991.

This matter comes before the Board of Veterans Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.

The appellant testified before the undersigned Acting 
Veterans Law Judge at the RO in January 2007.  A transcript 
of the hearing has been associated with the claims folder.

The Board also notes that additional evidence has been 
received without a waiver since the case was certified for 
appeal.  The Board has reviewed the evidence and finds that, 
except for one item, it is duplicative of evidence already of 
record.  The one item addresses the appellant's knee pain and 
has no bearing on the issue with respect to a low back 
disorder.  As the issue regarding her knee disability is 
being remanded, the Board concludes that there is no 
prejudice in proceeding with consideration of the low back 
issue without affording the RO an opportunity to review the 
evidence in question.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issue of an increased rating for patellofemoral syndrome 
of the left knee is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied entitlement 
to service connection for a low back disorder.  

2.  The appellant did not appeal and that decision became 
final.

3.  The RO's June 2001 decision represents the last final 
disallowance of entitlement to service connection for a low 
back disorder.  

4.  Evidence received since the RO's June 2001 decision, 
which consists of the appellant's written statements and 
sworn testimony, VA clinical records and examination, and 
private medical records, does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim for a low back disorder.  


CONCLUSIONS OF LAW

1.  The June 2001 RO decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2006).

2.  The evidence submitted since the RO's June 2001 decision 
denying the claim for entitlement to service connection for a 
low back disorder is not new and material and the claim is 
not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2002); see Mercado-Martinez v. West, 11 
Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995) ("an individual who has served only on 
active duty for training must establish a service-connected 
disability in order to achieve veteran status"); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

Evidence shows that the appellant was on a period of ACDUTRA 
in August 1991 when she complained about low back pain.  No 
lumbosacral pathology was identified, the examination was 
normal, and the diagnosis was low back pain syndrome.  In 
January 2001, she filed a claim for a back condition.  The RO 
denied the claim in June 2001 and she did not appeal.  That 
decision became final. 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

As noted above, the RO denied the appellant's claim of 
entitlement to a low back disorder in June 2001.  Of record 
at the time were service medical records reflecting her 
complaint of back pain in August 1991 during a period of 
ACDUTRA.  Physical examination, including range of motion, 
and X-rays were normal.  The diagnosis was low back pain 
syndrome.  

Also of record was a May 1999 X-ray report from Columbus 
Hospital which indicated slight degenerative changes of the 
lumbar spine.  Treatment reports from C.A.B., D.O., dated in 
May 2000, showed that the appellant suffered from chronic 
lumbar strain and sprain.  He also indicated that X-rays of 
the lumbosacral spine were normal.  The report of a February 
2001 VA examination revealed tenderness on the left side of 
the appellant's back.  Flexion was limited to 60 degrees by 
pain, and the other planes of motion also elicited pain.  X-
rays were essentially unremarkable.  Based on this evidence, 
the RO found that a low back disorder was not incurred in or 
caused by the appellant's period of service.

In August 2002, the appellant sought to reopen her claim for 
a low back disorder.  The RO denied the claim in September 
2003 on the basis that new and material evidence had not been 
submitted and she appeals.

Evidence submitted since the last final denial of entitlement 
to service connection includes VA and private clinical 
records, and VA examinations related to a claim for a left 
knee disability (discussed in the remand section).  While 
new, these records are not relevant to the issue of a low 
back disorder.

In addition, VA treatment records have been added to the 
record since the June 2001 rating decision.  They indicate 
the appellant's continued complaints of back pain; however, 
they do not establish a nexus between her complaints and a 
period of ACDUTRA in 1991.  In addition, a March 2000 VA 
outpatient treatment record reflects no evidence of low back 
pathology and a March 2000 X-ray was normal.  Similarly, a 
February 2001 X-ray of the lumbosacral spine was normal.  
This evidence does not support the appellant's claim to 
reopen because it does not show low back pathology.

Next, a September 2001 Report of Medical History and physical 
examination for the purpose of retention in the Inactive 
Reserves was also added to the record since the June 2001 
rating decision.  In it, the appellant self-reported 
"recurrent back pain," which she attributed to "military 
strain."  However, on physical examination, the clinical 
evaluation of the spine was normal.  The Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence, Dolan v. Brown, 9 Vet. App. 358 (1998), and 
restating a patient's oral history is not a valid medical 
opinion of etiology.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Therefore, this evidence does not support the 
application to reopen.

An October 2003 letter from Dr. B. indicates an impression of 
chronic lumbar strain and sprain.  He noted that he had 
treated the appellant since May 2000 for problems with her 
knees and back.  While he recorded her medical history that 
she was put into Inactive Reserve status due to medical 
problems and diagnosed chronic lumbar strain and sprain, this 
evidence does not support the appellant's claim and, in fact, 
suggests that she did not seek treatment for back problems 
until 2000, nearly 10 years after the period of ACDUTRA.

On VA examination in June 2006, the appellant complained of 
on-going back pain since service.  The examiner noted that 
there was no claims file for review but the appellant had 
provided a report, which the examiner indicated was dated 
8/7/79, which showed a week and a half history of low back 
pain with trauma.  The appellant reported that she had 
experienced pain during service when carrying a heavy 
backpack.  X-rays were normal but the diagnosis was 
"lumbosacral strain service-connected with residual chronic 
low back pain mechanical."  

While seeming to support the appellant's application to 
reopen, the Board is compelled to point out that the evidence 
shows that the appellant complained of low back pain on 
8/7/91, not 1979.  There is no indication that she was on 
ACDUTRA at any time in 1979, and was, in fact, 15 years old 
in 1979.  In addition, the examiner noted that the low back 
pain was associated with trauma but this was not shown on the 
record.  The August 1991 medical record reflecting back pain 
specifically found "no trauma."  As this evidence is 
inconsistent with the medical record, it cannot support a 
claim to reopen.

Next, in an October 2006 addendum, the same examiner was 
provided with a copy of the claims file and asked to 
specifically address whether it was at least as likely as not 
that the appellant's current low back disability was related 
to a condition during her Reserve service in 1991.  After a 
review of the claims file, the examiner remarked that:

I came to the conclusion [that] the 
current low back disability is less 
likely as not caused by or as a result of 
military service in 1991.  

As a rationale, the examiner noted the appellant's complaint 
of low back pain in 1991 but no history of trauma and a 
negative examination.  The examiner also stressed negative 
lumbosacral X-rays from different dates, including the June 
2006 VA examination.  The examiner also noted that the 
appellant had no chronicity for low back pain since she 
reported it in 1991.  This evidence is in direct 
contradiction to the appellant's assertions that her low back 
disorder is related to a period of ACDUTRA in 1991 and does 
not support a claim to reopen.

Next, at the January 2007 hearing, the appellant testified 
that her back pain started during military training and that 
it had continued since that time.  She is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to her through his senses.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as 
lay person, she is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  In addition, her 
statements are essentially duplicative of her essential 
contentions and are not "new" for purposes of the 
regulations.

In sum, the Board finds that the additional evidence with 
respect to a low back disorder submitted since the June 2001 
decision is not new and material, does not raise a reasonable 
possibility of substantiating the appellant's claim, and does 
not warrant reopening of the claim for service connection.  
Accordingly, the RO's June 2001 decision is final and the 
appellant's application to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her claim for new and 
material evidence by correspondence dated in February 2003.  
She has been provided every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  

The VCAA notice letters provided to the appellant generally 
informed her of the standard for new and material evidence, 
what evidence was necessary to substantiate her claim, and 
identified which parties were expected to provide such 
evidence.  She was notified of the need to give to VA any 
evidence pertaining to her claim.  There is no allegation 
from the appellant that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
medical records, most particularly the treatment for low back 
pain, and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
With respect to the claim for new and material evidence, 
specific VA medical opinions are not needed to consider 
whether the appellant has submitted new and material evidence 
but, rather, the Board has reviewed all the medical evidence 
submitted to the claims file since the last final denial.  
The available medical evidence is sufficient for an adequate 
determinations.  

In addition to the appellant receiving notification of what 
type of information and evidence she needed to substantiate 
her claim based on new and material evidence, she was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by 
correspondence dated in March 2006 and January 2007.  
However, any questions as to the appropriate disability 
rating or effective date to be assigned are moot as the 
application to reopen has been denied.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


ORDER

The appellant's application to reopen the claim of 
entitlement to service connection for a low back disorder is 
denied.


REMAND

With respect to the appellant's claim for an increased rating 
for left knee patellofemoral syndrome, she has testified that 
it has worsened since her most recent VA examination in May 
2004.  She has reported that her knee gives away and that she 
falls.  Accordingly, she should be afforded a VA examination 
to determine the current severity of the patellofemoral 
syndrome of her left knee.  Such examination should include 
an assessment of any painful motion, fatigability, fatigue, 
weakness or lack of endurance following repetitive use of the 
involved joints.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the appellant 
for a VA orthopedic examination to 
determine the extent of her service-
connected patellofemoral syndrome of the 
left knee.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder should 
be made available to the examiner for 
review of the case.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The examiner should also address whether 
there is subluxation or lateral 
instability.  If so, the examiner should 
describe such symptoms as slight, 
moderate or severe.  The examiner should 
also indicate whether there is 
dislocation of the semilunar cartilage 
with frequent episodes of locking pain 
and effusion into the joint.  Any 
ankylosis of the knee should also be 
identified.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

2.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  She is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence,  including the 
evidence submitted after certification to 
the Board.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the appellant and her 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


